Case 4:20-cv-01279-O Document1 Filed 12/01/20 Pageiof8 PagelD1

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF TEXAS,
FORT WORTH DIVISION

MARILYNN RESENDEZ, ,
Plaintiff,

Civil Action No.

AVANTE SALON AND DAY SPA,
LLC,
Defendant.

SGP OG CGR OGD UGA OG? 6GR OGD G2 06D 660 6G) G2

PLAINTIFF’S ORIGINAL COMPLAINT
NOW COMES Marilynn Resendez, Plaintiff, individually, complaining of Defendant, Avante
Salon and Spa, LLC, for cause and would show the Honorable Court as follows:
A. PARTIES
1. Plaintiff, Marilynn Resendez (“Ms. Resendez”), is an individual that is a citizen/resident
of
2. Defendant, Avante Salon and Day Spa, LLC (“Avante”), is a limited liability company that
is incorporated under the laws of the State of Texas. Defendant has its principal place of
business in the State of Texas. Defendant may be served with process by serving its
registered agent Jacqueline Hughes, at 907 Ashland Court, Mansfield, Texas 76063.
B. JURISDICTION

3. The Court has jurisdiction over the lawsuit because the suit arises under Title VII of the

 

Plaintiff's Original Complaint
Page 1 of 7
Case 4:20-cv-01279-O Document1 Filed 12/01/20 Page 2of8 PagelD 2

1964 Civil Rights Act. 42 U.S.C. §2000e-2. Specifically, Plaintiff suffered unlawful
employment discrimination due to her race and ethnicity.
C. VENUE

4, Venue is proper in this district under 42 U.S.C. § 2000e-5(f)(3) because the alleged
unlawful employment practice was committed in this state. Specifically, the unlawful
employment practice was committed in Mansfield, Tarrant County, Texas.

D. EXHAUSTION OF ADMINISTRATIVE REMEDIES

5. Plaintiff timely filed a charge of discrimination against defendant with the Equal
Employment Opportunity Commission (EEOC). Plaintiff files this complaint within 90
days after receiving a notice of the right to sue from the EEOC. A copy of the notice of the

right to sue is attached as Exhibit A.

E. FACTS
6. Plaintiff is a professional hair stylist.
7. Defendant owns and operates Avante Salon and Day Spa. Defendant is in the business of

providing hair styling services to the general public.

8. Plaintiff began working for Defendant on April 3, 2018.

9. Plaintiff was hired as a level 1 Stylist.

10. Defendant classifies their stylist according to experience and tenure by designating each
stylist a “level.”

11. Defendant’s classification of “levels” is based on each individual stylist. Thus, the “level”
designation is not based on any objective criteria.

12, Under the terms of employment, Plaintiff was promised a 45% commission on all sales.

13. As part consideration of Plaintiff's employment with Defendant, Plaintiff signed a non-

 

Plaintiff's Original Complaint
Page 2 of 7
Case 4:20-cv-01279-O Document1 Filed 12/01/20 Page 3of8 PagelD3

compete contract with Defendant.

14.‘ During Plaintiff's employment with Avante, Plaintiff was subjected to a hostile and
discriminatory work environment.

1S. As a result of Plaintiff's Mexican descent, Plaintiff was asked by management if she was
the “cleaning lady” despite management being fully aware of her employment. Such action
subjected Plaintiff to harmful and discriminatory stereotypes associated with individuals
of Plaintiffs ethnicity.

16. Further, Caucasian co-workers, as part of the general work environment would consistently
and repeatedly make “Mexican jokes.” Such jokes were so rampant and accepted that
Plaintiff feared losing her employment if she expressed her discomfort.

17. Plaintiff's fear was based on the general work environment which created a “running joke”
about people of Mexican descent. For instance, the racial epithet “beaner” would be used
on a daily occurrence by several employees, regardless of ethnicity.

18. Mexican jokes were not the only harmful stereotypes and acceptable “jokes” permitted by
Defendant. Other types of permitted jokes included “jokes” about the Black Lives Matter
movement and “jokes” about Asian people being “chinks.”

19. In addition to the hostile work environment allowed and perpetuated by Defendant,
employees of color received disproportionately more severe discipline in comparison to
their Caucasian counterparts. For instance, employees of color would be terminated while
Caucasian employees would be reprimanded or not disciplined at all.

20. Defendant’s discriminatory practices culminated during the COVID-19 epidemic.

21. On March 22, 2020, in response to the COVID-19 epidemic, non-essential businesses such

as salons and spas were closed.

 

Plaintiff's Original Complaint
Page 3 of 7
Case 4:20-cv-01279-O Document1 Filed 12/01/20 Page4of8 PagelD4

22. As a result of the closure, Avante employees, including Plaintiff, were furloughed.
Defendant encouraged furloughed employees to apply for unemployment benefits and
promised all employees on a Zoom video call that they would be recalled soon.

23.  OnMay 6, 2020, during a Zoom video call, Avante asked furloughed employees to prepare
for reopening by emailing their availability for return to Defendant.

24, ‘Plaintiff emailed Defendant advising she was ready to return to work on May 18, 2020.

25. Shortly thereafter, Plaintiff started receiving messages from Avante clients, who frequently
preferred Plaintiff's service, asking why she was not available as many clients attempted
to make appointments during Plaintiff's scheduled time.

26. Plaintiff immediately contacted Defendant to inquire why she was not on the schedule, but
was informed that she needed to have a meeting with management and ownership to sign
new rehire paperwork. Plaintiff agreed, but Defendant did not respond with a specific time.

27. Plaintiff continued to inquire with Defendant about the scheduled meeting to sign the rehire
paperwork. Defendant did not respond.

28. Finally, on May 18, 2020, after another attempt by Plaintiff to set a meeting for rehire,
Plaintiff was informed by Defendant that she was not being rehired, but that the non-
compete clause was still enforceable.

F. DISCRMINATION UNDER TITLE VII

29. Plaintiff incorporates paragraphs 1 to 28 as if fully stated in this section.

30. Plaintiff is an employee within the meaning of Title VII and belongs to a class protected
under the statute, namely Plaintiff is of Mexican descent and thus fall under the category
of race and ethnicity.

31. Plaintiff was employed as a hair stylist by Defendant. Plaintiff was responsible for

 

Plaintiff's Original Complaint
Page 4 of 7
32.

33.

34.

35.

Case 4:20-cv-01279-O Document1 Filed 12/01/20 Page5of8 PagelD5

servicing clients by providing cosmetology services and selling of hair and beauty
products.

Defendant is an employer within the meaning of Title VII, is engaged in an industry
affecting commerce, and has 15 or more employees for each working day in each of 20 or
more calendar weeks in the current or preceding calendar year. Specifically, Defendant is
regularly engaged in the business of selling cosmetology services and products to the
general public.

Defendant intentionally discrimimated against Plaintiff because of her race and ethnicity

in violation of Title VII by using the COVID-19 pandemic as a pretext to terminate

Plaintiff.

Defendant created a hostile work environment through its discriminatory words and actions
towards Plaintiff because of Plaintiff's race and ethnicity. This conduct was so severe that
it altered the terms and conditions of plaintiffs employment and interfered with Plaintiff's
work performance/created an intimidating, hostile, and offensive work environment.
Specifically, Defendant tolerated and perpetuated a work environment where “being
Mexican” or of Mexican descent was consistently a joking matter. Further, Defendant’s
employees used racial epithets such as “beaner” on a regular basis by Caucasian
employees. Finally, jokes about issues related to the black community such as the Black
Lives Matter movement were mocked and ridiculed and racial epithets such as “chinks”
were used to describe people of Asian descent. Plaintiff was subjected to constant
“Mexican jokes” that she did not report for fear of retaliation.

Defendant is directly liable because it was negligent in remedying the discriminatory

conduct. Defendant should have been aware as a reasonable employer, that Defendant’s

 

Plaintiff's Original Complaint
Page 5 of 7
Case 4:20-cv-01279-O Document1 Filed 12/01/20 Page 6of8 PagelD 6

work environment tolerated and perpetuated constant harmful stereotypes regarding people
of Mexican descent.

36. Defendant is strictly liable for its discriminatory conduct because Defendant took a tangible
employment action against Plaintiff that significantly changed plaintiff's employment
status. Plaintiff was not rehired by Defendant despite Defendant’s stating Plaintiff would
be rehired. Further, Defendant continued to invoke the non-compete clause in Plaintiff's
employment contract despite terminating Plaintiffs employment.

G. DAMAGES

37. Asa direct and proximate result of defendant's conduct, plaintiff suffered the following
injuries and damages.
a. Plaintiff was discharged from employment with defendant. Although plaintiff has
diligently sought other employment, she has been unable to find a job. In addition, plaintiff
has incurred expenses in seeking other employment.
b. Plaintiff seeks compensation for all lost wages and benefits, including loss of Social
Security benefits. Therefore, plaintiff seeks an award of front pay and retirement benefits
to compensate her.

H. ATTORNEY FEES & COSTS
38. Plaintiff is entitled to an award of attorney fees and costs under Title VII, 42 U.S.C. §

2000e-5(k).

I. JURY DEMAND
39, Plaintiff demands trial by jury on all claims so triable.
J. PRAYER

40. For these reasons, plaintiff asks for judgment against defendant for the following:

 

Plaintiff's Original Complaint
Page 6 of 7
Case 4:20-cv-01279-O Document1 Filed 12/01/20 Page 7of8 PagelD 7

a. back pay; front pay; compensatory damages.

c. prejudgment interest on lost wages and benefits and postjudgment interest on all sums,

including attorney fees.
d. reasonable attorney fees.
e. Costs of suit.

f. All other relief the Court deems appropriate.

Respectfully submitted,

MANUEL DIAZ LAW FIRM, P.C.

 

8100 John W. Carpenter Freeway
Suite 200

Dallas, Texas 75247

E-mail: jefferym@diazlf.com
Tel.: 214-800-2086

Fax: 972-330-2449

ATTORNEY IN CHARGE FOR
PLAINTIFF,

Marilynn Resendez

 

Plaintiff's Original Complaint
Page 7 of 7
EXHIBIit

Nov. * Ah 436244 .01279-0 Document 1 Filed 12/01/20 Page 8

EEOC Form 161 (11/18) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To; Marilynn Resendez From: Dallas District Office
2048 brazos ct. 207 5. Houston St.
Grand Pralrle, TX 75052 3rd Floor

Dallas, TX 75202

 

| On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a}}
EEOC Charge No. FEOG Representatlva Telephone No.
Juan F. Munoz,
450-2020-04499 Intake Supervisor (972) 918-3607

 

THE EEOC ($ CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON;
The facts alleged in the charge fall to state a claim under any of the statutes enforced by the EEGC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise Covered by the statutes.

Your charge was not timely fited with EEOC; in cther words, you waited teo long after the date(s} of the alleged
discrimination to file your charge

KOO

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not carlify hat the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state ar locat fair employment practices agency that investigated this charge.

no

Olher (brieffy stata)

- NOTICE OF SUIT RIGHTS -

(See the additional information aitached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondlserimination Act, or the Age
Discrimination in Employment Act: This will-be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your recelpt of this notice: or your right to sue based on this charge will be
lost, (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA sults must be filed in federal or state court within 2 years (3 years for willful violations) of the

allaged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years}
hefore you file suit may not be collactible.

On behalf of the Commission

 

~ PPLE
for Clan PPE 9/2/2020
Enclosuras(s) ——

“ Belinda F. McCallister, (Date Mailed)

District Director

cc:
Falan Avante

Manager

AVANTE SALON AND DAY SPA
1233 E. Debbie Lane

Mansfield, TX 76063
